EXHIBIT 10.7

 

COPY

 

REVOLVING CREDIT NOTE

 

$10,750,000

 

Los Angeles, California

 

 

December 7, 2001

 

FOR VALUE RECEIVED, the undersigned, HAUSER, INC., a Delaware corporation,
HAUSER TECHNICAL SERVICES, INC., a Delaware Corporation, BOTANICALS
INTERNATIONAL EXTRACTS, INC., a Delaware corporation, ZETAPHARM, INC., a New
York corporation, (collectively, the “Borrowers”), hereby jointly and severally,
unconditionally promise to pay to the order of Wells Fargo Bank, National
Association (the “Lender”), at c/o Wells Fargo Bank, N.A., 333 South Grand
Avenue, 9th Floor, Los Angeles, California 90071, or at such other place as the
holder of this Note may direct, on August 31, 2003 (the “Maturity Date”) in
lawful money of the United States of America and in immediately available funds,
the principal amount of (a) TEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($10,750,000), or (B) such other amount as represents the aggregate unpaid
principal amount of all Revolving Loans made by the Lender pursuant to the
Credit Agreement (referred to below).  The Borrowers further agree, jointly and
severally, to pay interest on the unpaid principal amount outstanding hereunder
from time to time from the date hereof in like money at such office at a rate
per annum equal to the Prime Rate plus a margin of two percent (2%); provided
that upon the timely payment of all principal and interest payable under that
certain Term Note issued by the Borrowers in Favor of Lenders on December 7,
2001 in the amount of SEVEN MILLION EIGHT HUNDRED FOUR THOUSAND FOUR HUNDRED
THIRTY EIGHT DOLLARS ($7,804,438), and provided no Default or Event of Default
shall have occurred and be continuing, then effective as of such date, the
interest rate will be reduced to the Prime Rate plus one percent (1%).  Interest
shall accrue hereunder from the date of each advance until the date of payment,
shall be calculated on the basis of a year of three hundred sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Interest shall be payable in arrears on the last
day of each calendar month and on the Maturity Date.  In the event of any
repayment or prepayment of any Loan, other than a prepayment prior to the
Maturity Date, accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment.

 

If any principal of or interest on any Loan or any fee or other amount payable
by the Borrowers hereunder or under the Credit Agreement is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, two percent (2%) plus the
rate otherwise applicable to such Loan

 

--------------------------------------------------------------------------------


 

as provided above in this Note, or (ii) in the case of any other amount, the
rate that would apply under (i) if such amount constitutes overdue principal.

 

The holder of this Note is authorized to record on Schedule 1 annexed hereto or
on a continuation thereof the date, Type and amount of each Revolving Loan made
pursuant to the Credit Agreement, the date and amount of each payment or
repayment of principal thereof; provided, however, that the failure to make any
such recordation shall not affect the obligations of the Borrowers in respect of
such Revolving Loans.

 

This Note is the Revolving Credit Note referred to in the Credit Agreement dated
as of December 7, 2001 (the “Credit Agreement”), among the Borrowers and the
Lender, is secured as provided therein and in the Security Documents and is
subject to optional and mandatory prepayment as set forth in the Credit
Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

The holder of this Note is authorized from time to time to debit any accounts
maintained by any Borrower with such holder for any and all amounts payable by
the Borrowers hereunder.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.  This Note shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
California.

 

This Note may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit Note to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

HAUSER, INC.

 

 

By:

  /s/  Kenneth C. Cleveland

 

 Name:  Kenneth C. Cleveland

 Title:  Chief Executive Officer

 

 

HAUSER TECHNICAL SERVICES, INC.

 

 

By:

  /s/  Thomas W. Hanlon

 

 Name:  Thomas W. Hanlon

 Title:  Secretary and Treasurer

 

 

BOTANICALS INTERNATIONAL EXTRACTS, INC.

 

 

By:

  /s/  Kenneth C. Cleveland

 

 Name:  Kenneth C. Cleveland

 Title:  Chief Executive Officer

 

 

ZETAPHARM, INC.

 

 

By:

  /s/  Thomas W. Hanlon

 

 Name:  Thomas W. Hanlon

 Title:  Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO REVOLVING CREDIT NOTE

LOANS AND PAYMENTS OF REVOLVING LOAN

 

Date

 

Amount of
Loans

 

Amount of
Principal Repaid

 

Unpaid
Principal
Balance of
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------